Citation Nr: 0207555	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to July 27, 2001, for 
the grant of a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1971 to 
January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 determination from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

It appears that the veteran's representative raised a claim 
of service connection for a psychiatric disorder in its June 
2002 brief.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In September 1999 the Board, in pertinent part, remanded the 
veteran's claim for TDIU for further development.  In 
February 2002 the RO granted entitlement to TDIU, effective 
July 27, 2001.  In May 2002 the veteran's representative 
submitted a written statement expressing disagreement with 
the effective date assigned for the TDIU.  38 C.F.R. 
§ 20.201.  

However, there is no indication that the veteran was ever 
provided with a Statement of the Case (SOC) pertaining to 
this issue.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement (NOD) has been filed 
as to its denial, the veteran is entitled to a SOC, and the 
RO's failure to issue a SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Regulations have recently been promulgated that gives the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.9).  

However, there are still actions that must be accomplished at 
the VARO level, as the required action takes place there or 
because current law requires it.  Therefore, the TDIU claim 
must be remanded because an SOC has not been issued, as such 
action takes place at the RO.  See Chairman's Memorandum 01-
02-01 (2002); Manlincon, supra.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Accordingly, this case is remanded for the following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).





2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
effective date prior to July 27, 2001 for 
the grant of TDIU.  

3.  The RO should issue a Statement of 
the Case as to an effective date, prior 
to July 27, 2001, for the grant of a 
TDIU.  The veteran should be notified of 
the need to timely submit a substantive 
appeal if he wishes appellate review.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


